Title: From James Madison to Dolley Madison, [28 August 1814]
From: Madison, James
To: Madison, Dolley


        
          [28 August 1814]
        
        and I can not yet learn what has been the result. Should the fort have been taken, the British Ships with their barges will be able to throw the City again into alarm, and you may be again compelled to retire from it, which I find would have a disagreeable effect. Should the Ships have failed in their attack, you can not return too soon. ⟨I shall⟩ keep Freeman till the question is decided, and then lose no time in sending him to you. In the mean time it will be best for you to remain in your present quarters. I wrote you yesterday morning by express, from Brookeville, and at the same time to the Secy. of the Navy, supposing you all to be together. It is possible the separation may have prevented your receiving the letter. I returned to the City yesterday, in company with Mr. Monroe, Mr. Rush &c and have summoned the Heads of Dept. to meet here without delay. Inclosed is a letter

from Mrs. Cutts. My next will be by Freeman & as soon as I can decide the point of your coming on. Every [sic] & most affly Yours
        
          J.M.
        
      